Ladd, J.
Most of the questions raised by the record have been settled against the plaintiff’s contentions in Brennan v. Roberts, Judge, 125 Iowa, 615. It appears, however, that, instead of proceeding to trial, the parties, on the 8th of August, 1903, entered into a stipulation “ that, in consideration of a plea of guilty on the part of said defendant to be entered by the Hon. M. A. Roberts at the close*of the hearings on the information now pending before him, that said cause shall be passed until the close of said hearings, and said plea entered, and fine assessed at that time, which shall be not later than August 15th, 1903; and in consideration of the saving of costs and time by reason of said plea attorneys for plaintiff agree to recommend said judge the minimum fine under the statute be imposed in said case.” On the 15th of -August the judge filed a written opinion reciting the recommendation, but declining to follow it, on the ground that the accused had been found guilty of violating tire same injunction on the 4th of July, 1902. In this opinion he stated that the accused “ now admits that he took his chances of the second fine for violation of the same injunction by keeping his place of business open on tire 4th day of July, 1903. My conclusion is that he should be fined $400 and costs, including an attorney’s fee of $15.” Directions were then made for the preparation of the judgment entry. On the 28th of August the accused moved that he be awarded trial on a plea of not guilty, on the ground that he was induced to sign the stipulation on the assurance of the attorneys for the prosecution that the fine would not exceed $200, and that he so understood the stipulation; that he never in fact pleaded guilty to the charge, and was not guilty. This motion was overruled, and an appropriate order signed and entered of record. All the attorneys stipulated was that they would recommend the minimum penalty. They could do no more, as the accused must have known, for the amount of the fine was exclusively for the determination of the judge. No claim is made that *621he held out any inducements whatever for a plea of guilty. Moreover, the allegations of the motion are unsupported by any evidence, in the absence of which deception is not to be inferred.
Blut it is insisted there was no plea entered. The recital of the written opinion of what occurred is to the contrary.
Again, it is urged that the statement concerning the imposition of a previous fine is without support in the evidence. Doubtless it was within the personal knowledge of the judge. The accused did not take the trouble to correct the mistake, if such there was. In any event, the judge was. not bound to announce the reasons for his conclusion, and can hardly be thought to have abused his discretion in imposing the fine he did for desecrating the national holiday by the open and public violation of law.
But it is said that the accused had the right to withdraw the plea of guilty at any time before judgment. See State v. Hortman, 122 Iowa, 104. Whether this proceeding is so far criminal in its nature that section 5337 of the Code, providing that “ at any time before judgment the court may permit the plea of guilty to be withdrawn and other plea or pleas substituted,” is applicable, we need not determine, for, .in any event, the judgment as therein understood has reference to the pronouncement by the court, rather than the entry thereof in the records. This is manifest from section 5432, requiring that, “ when judgment is pronounced, if the conviction be for a felony, the defendant must be personally present.” The judgment was pronounced in the written opinion, and the attempt to change the plea made long afterwards.
The record is without error, and the writ of certiorari is dismissed.